Citation Nr: 1139589	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  10-16 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to April 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the above claim.

In June 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA examination.  The action specified in the June 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's schizophrenia was permanently aggravated by the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, have been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including psychosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R.  § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2011).

For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

The service treatment records do not show any acquired psychiatric disability noted at entrance to service in June 1996.  However, the Veteran was seen by mental health on multiple occasions due to her odd behavior and poor performance.  A psychiatric evaluation dated March 1997 shows that the Veteran's treatment providers were unable to determine an appropriate diagnosis.  The examiner stated that the Veteran could just be a very odd individual, but have no acquired psychiatric disability.  He speculated that her presentation could be due to cultural diversity and/or childhood abuse.  

The Veteran was diagnosed as follows: rule out mood disorder and rule out personality disorder.  Her command was convinced that the Veteran did not belong in the Navy and the Veteran was separated from service due to her mental health condition.  

Following service, the Veteran was diagnosed with schizophrenia by VA and non-VA mental health providers.  Medical records from Los Angeles County Mental Health show that the Veteran's mother reported that the Veteran's psychiatric symptoms first presented in 1994, prior to the Veteran's military service.  According to medical records from Value Options Maricopa County Service Center, the Veteran's brother also reported that the Veteran first displayed mental instability and violence prior to service.

In connection with her claim for service connection, the Veteran was afforded a VA examination in February 2010.  Following a review of the record and a psychiatric evaluation, the Veteran was diagnosed as having schizophrenia.  The examiner opined that the Veteran's schizophrenia appeared to have fluctuated over the years, but did not appear to have been permanently aggravated by her service in the Navy.  The Veteran's symptoms noted during service were milder than that reported prior to service.  The examiner further opined that it was more likely than not that the Veteran's odd behavior and other mental health symptoms noted in service were the same type of symptoms she is currently experiencing.  The examiner also stated that there was evidence that the Veteran had full onset of schizophrenia before service and that it was in partial remission during service and, therefore, found that it was more likely than not that the condition pre-existed service.  

Based on the above evidence, the Board finds that there is clear and unmistakable evidence that the Veteran's schizophrenia pre-existed service.  However, because the opinion stating that the Veteran's schizophrenia did not appear to have been permanently aggravated by her service was speculative and does not amount to clear and unmistakable evidence that the Veteran's schizophrenia was not aggravated by service, the case was remanded for another VA medical opinion.  

In August 2011, the Veteran was afforded another VA examination.  The examiner concluded that the onset of the Veteran's psychiatric disorder could not be determined from the available history without resorting to speculation.  He noted that although the Veteran appears to have had difficulty with occupational functioning prior to her military service which could be due to her mental health problems, she enlisted in the military with no reported mental health problems and was discharged less than a year later secondary to her psychiatric symptoms.  He also opined that he was unable to determine whether or not the Veteran's disability was aggravated by service without resorting to speculation, although he did note that the Veteran was inducted without an identified mental health problem and was discharged a short time later due to her acquired psychiatric disability   

The Board has considered whether it would be possible to get a more conclusive opinion on the issue, but concludes that because the evidence relating to this issue is both incomplete and equivocal, another examiner would be unlikely to reach a different conclusion.  

Although there is evidence that the Veteran's schizophrenia had onset prior to her military service, there are no medical records showing treatment for her disability, and it is unclear whether such records could be obtained so many years later.  Thus, it is difficult to determine the severity of her disability prior to service.

Additionally, the Veteran appears to be an extremely poor historian due to her thought disorder and has poor insight into her disability, meaning that the Veteran's own accounts of her symptoms (or lack thereof) are unreliable.  The February 2010 VA examiner suggested that the Veteran may not discuss some of her more bizarre delusions or hallucinations, although these become more apparent during an extended interview.  Thus, it is unclear whether the Veteran's service treatment records accurately reflect the severity of her disability during service.  

The standard of clear and unmistakable evidence is very high.  As the severity of the Veteran's disability both before and during service is not clear from the record, the Board is unable to determine whether or not the Veteran's schizophrenia was permanently aggravated by her period of military service.  Because the Board cannot show, by clear and unmistakable evidence, either that there was no increase in disability during service, or that any increase in disability was "due to the natural progression" of the condition, entitlement to service connection for schizophrenia must be granted.    

In this regard, the nature and extent of the disability aggravated by service is not before the Board at this time. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

Service connection for an acquired psychiatric disability, aggravated by service, is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


